DETAILED ACTION
1)	Claims 1 to 17 are pending in the instant application.  Claim 11 has been amended as requested by Applicant in the correspondence filed 12 February of 2021.
Notice of Pre-AIA  or AIA  Status
2)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3)	Applicant’s election of the invention of Group I, and the species Olfr1193, in the reply filed on 12 February of 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Consequently, claims 5 to 14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
4)	The information disclosure statement (IDS) submitted on 07 September of 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Specification
5)	The specification is objected to because the text on pages 24 to 35 does not comply with 37 C.F.R § 1.52(b)(2)(i), which requires that the specification (including the abstract and claims) for other than reissue applications and reexamination or supplemental examination proceedings, and any amendments for applications 
Improper Markush Grouping Rejection
6)	Claims 1 to 4 and 15 are rejected on the basis that they each contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the alternate odorant receptors cited in claim 1 and alternate odorant receptor sequences recited in claim 2 to 4 and 15 is improper because the alternatives defined by the Markush grouping do not share both a single structural 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7)	Claims 2 to 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In so far as the instant claims encompass a method that employs a DMTS or DMDS receptor polypeptide comprising any or all of the amino acid sequence of SEQ ID NO:2 (a.k.a. Olfr1193), neither the instant specification nor the prior art of record describes even a single operable embodiment of the required receptor wherein that embodiment does not comprise the entire amino acid sequence of human Olfr1193, as depicted in SEQ ID NO:2 of the instant application, or the human orthologue thereof, which is identified in Table 1 on page 18 of the specification as “OR4S2”, and having the amino acid sequence presented in SEQ ID NO:1 of the Yoshikawa et al. patent publication (US 2018/0186968).  
In the precedential opinion in Ex parte Kubin, 83 USPQ2d 1410 (BPAI 2007), the Board of Patent Appeals and Interferences determined that the subject matter of a claim (claim 73) encompassing “a genus of polynucleotides encoding polypeptides ‘at least 80% identical to amino acids 22-221 of SEQ ID NO:2’ which bind to CD48” was not  adequately described by a specification disclosing the sequences of “two nucleic acids falling within the scope of” the claim “and three fusion proteins whose” encoding “nucleotide sequences would fall within the scope of” that claim.  As stated in that opinion, “[n]one of these sequences varies amino acids 22-221 of NAIL, and thus these sequences are not representative of the genus” claimed.  The board held that:
“Appellants also have described how to make and test other sequences within claim 73 sufficiently to satisfy the enablement requirement.  However, they have not described what domains of those sequences are correlated with the required binding to CD48, and thus have not described which of NAIL’s amino acids can be varied and still maintain binding.  Thus, under Lilly” (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406) “and its progeny, their Specification would not have shown possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  Cf. Enzo, 323 F.3d at 964, 63 USPQ2d at 1612 (‘if the functional characteristic of …binding to [CD48] were coupled with a disclosed correlation between that function and a structure that is sufficiently known or disclosed,’ the written description requirement may be met).
Without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (‘definition by function…does not suffice to define the genus because it is only an indication of what gene does, rather than what it is’)”
In the instant case, Applicant has failed to establish a correlation between the structural recitation “comprising an amino acid sequence having at least 70% sequence identity to SEQ ID NO:2”, or “encoded by a nucleic acid molecule comprising a nucleic acid sequence having at least 70% sequence identity to SEQ ID NO:1” and the functional requirement of operating as an odorant receptor that response to DMTS or DMDS.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“	It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, the specification provides no evidence of an actual reduction to practice of even a single species of a DMTS or DMDS receptor polypeptide comprising an amino acid sequence having at least 70% sequence identity to SEQ ID NO:2 wherein that polypeptide comprises anything less than the entire native amino acid sequence of mouse Olgr1193 or human OR4S2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8)	Claims 2 to 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.1)	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 to 4 and 15 are vague and indefinite because they each recite the broad limitation “at least 70%”, followed by a series of progressively narrower values for the same element within the same claim.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
8.2)	Claim 15 is vague and indefinite because it attempts to claim a process without setting forth any steps involved in the process.  See M.P.E.P. 2173.05(q).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9)	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  This claim encompasses the naturally occurring process of smelling DMTS, DMDS or any other compound that activates mouse Olgr1193 or human OR4S2.  As stated in M.P.E.P. § 2112, something which is old does not become patentable upon the discovery of a previously unknown property.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent property at the time of invention, but only that the subject matter is in fact inherent.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10)	Claims 2 to 4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Yoshikawa et al. patent publication (US 2018/0186968).   These claims clearly encompass the assay that was described on paragraph [0103] of Yoshikawa et al., which states that:
[0103] By using the same procedure as in Example 1 (1) to (3), HEK293 cells expressing OR4S2 (SEQ ID NO: 1) were prepared. The response of the olfactory receptor to DMDS (the value fLuc/hRluc) was measured in the presence and absence of a test substance by using luciferase reporter gene assay in accordance with the procedure in Example 1 (4).
As shown by Table 1 on page 18 of the specification, the amino acid sequence of the “OR4S2” protein employed by Yoshikawa et al. is 90% identical to Olfr1193 amino acid sequence presented in SEQ ID NO:2 of the instant application.  Consequently, the assay of Yoshikawa et al. expressly meets all of the limitations of the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11)	Claims 1 to 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Yoshikawa et al. patent publication (US 2018/0186968) in view of the Firestein et al. patent publication (US 2005/0043513).  In so far as the instant claims encompass a method of employing the mouse odorant receptor Olfr1193 in place of the human OR4S2 odorant receptor protein employed by Yoshikawa et al., SEQ ID NO:1977 of Firestein et al. fairly described a mouse odorant receptor almost two decades before the filing of the instant application, wherein that amino acid sequence is 90% identical to the OR4S2 protein employed by Yoshikawa et al.  Because of this high level of sequence conservation, one of skill in the art of sensory receptor biology would have found it prima facie obvious to replace the human OR4S2 odorant receptor of Yoshikawa et al. with the obvious mouse orthologue described in SEQ ID NO:1977 of Firestein et al. if, for no other reason, than to identify any functional differences that might result from the  minor and, potentially inconsequential differences between those two proteins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D ULM/           Primary Examiner, Art Unit 1649